TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00020-CR



                                      Israel Gomez, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
        NO. D-1-DC-08-205656, HONORABLE KAREN SAGE, JUDGE PRESIDING



                                               ORDER

PER CURIAM

                Appellant’s brief on appeal was originally due on March 31, 2016. On counsel’s

motions, the deadline for filing was extended to July 1, 2016. Appellant’s counsel has now filed a

fourth motion requesting that the Court extend the time for filing appellant’s brief an additional

30 days. We grant the motion for extension of time and order appellant to file a brief no later than

August 1, 2016. No further extension of time will be granted and failure to comply with this order

will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.

                It is ordered June 29, 2016.



Before Justices Puryear, Goodwin, and Field

Do Not Publish